                         Case 1:21-cr-10120-WGY
2-6   5HYLVHG86'&0$           Document 53-7 Filed 04/15/21 Page 1 of 2
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        II                    Investigating Agency           DEA

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU             21-MJ-6200-6201-MPK
                                                6HDUFK:DUUDQW&DVH1XPEHU             21-6208-6217-MPK
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Songfeng Chen                                         -XYHQLOH                 G <HV G
                                                                                                             ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G             ✔
                                                                                                              <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Quincy, Massachusetts
                      1994
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB           5DFHBBBBBBBBBBB                        Chinese
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:              Stephen Huggard                          $GGUHVV 470 Atlantic Avenue

Bar Number                                                                                   4th Floor
                                                                                             Boston, MA 02210
U.S. Attorney Information:

AUSA         Leah Foley                                             %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              G <HV          1R

Matter to be SEALED:                G <HV       G✔    1R

          G :DUUDQW5HTXHVWHG                       ✔ 5HJXODU3URFHVV
                                                    G                                         G ,Q&XVWRG\

Location Status:            2QUHOHDVHVLQFH

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                            
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\            US Mag. Judge Kelley                RQ          03/26/2021

Charging Document:                  G &RPSODLQW                 G ,QIRUPDWLRQ                      ✔ ,QGLFWPHQW
                                                                                                   G
                                                                                                                  1
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                     G )HORQ\
                                                                                                   ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     04/15/2021                        6LJQDWXUHRI$86$
                        Case 1:21-cr-10120-WGY Document 53-7 Filed 04/15/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Songfeng Chen

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers

6HW     18 U.S.C. § 1956(h)                           conspiracy to launder money                      1


6HW     18 U.S.C. § 982(a)(1)                         Forfeiture Allegation


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
